UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1717



CALEB O. ADONGO,

                                              Plaintiff - Appellant,

          versus


THRIFTY CAR RENTAL; DETECTIVE BOWERS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (CA-98-3602-7-13AK)


Submitted:   October 21, 1999             Decided:   October 26, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Caleb O. Adongo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Caleb O. Adongo appeals the district court’s order dismissing

his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint without preju-

dice. We have reviewed the record and the district court’s opinion

and find no reversible error.   Accordingly, we affirm on the rea-

soning of the district court.   See Adongo v. Thrifty Car Rental,

No. CA-98-3602-7-13AK (D.S.C. May 3, 1999).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2